444 F.2d 119
In the Matter of Noah Eddie BAILEY, Bankrupt.Noah Eddie Bailey, Appellant.
No. 31038.
United States Court of Appeals, Fifth Circuit.
June 9, 1971.

Kenneth G. Levin, Atlanta, Ga., for appellant.
Marvin P. Nodvin, pro se.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
In this cause the amount involved is less than $500.00, and it appearing to the court that the issues presented are now moot, the court concludes that it should not assume jurisdiction of the case.  See Household Finance Corporation of Atlanta v. Jones, 5 Cir., 1963, 322 F.2d 228; F.R.A.P., Rule 6; 11 U.S.C. 47(a).


2
The petition for allowance of the appeal is


3
Denied.